DETAILED ACTION
This is the first Office action on the merits based on the 16/897,676 application filed on 06/10/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2020, 11/20/2020, 11/24/2020, 02/01/2021, 02/22/2021, 03/03/2021, 03/26/2021, 08/13/2021, 09/10/2021, 10/20/2021, 11/04/2021, and 02/04/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
The use of the terms NAUTILUS, BOWFLEX, and THERABAND, which are trade names or marks used in commerce, has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
In claim 5, line 2, “arm-based lever” should be --- an arm-based lever ---.
In claim 9, lines 1-2, “a compact form in the event that” should be --- the compact form in the event whereby ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the exercise machine is in a compact form in the event that the arm is pivoted vertically until the arm is flush with the exercise machine” is recited in lines 7-8.  The limitation renders the claim indefinite because it is unclear how the whole of the exercise machine, which comprises the arm, can be made 
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 9, the limitation “the arm is pivoted vertically until the arm is flush with the exercise machine and the distal end of the arm is pointing towards the ground” is recited in lines 2-3.  The limitation renders the claim indefinite because it is unclear how the whole of the exercise machine, which comprises the arm, can be made flush with the arm.  In addition, there is insufficient antecedent basis for “the ground” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- the arm is pivoted vertically until the arm is flush with the vertical portion of the exercise machine and the distal end of the arm is pointing towards a ground surface ---.  Refer to the specification, as originally filed, paragraphs 00138-00139, and Figures 10A-10C.  Refer as well to the 35 U.S.C. § 112(b) rejection of claim 1, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalebout (US 2017/0266481).
Regarding claim 1, Dalebout discloses an exercise machine (the exercise machine 100/200/300/400/500/600/700/800; Figures 1-8), comprising:
a tension generating device (the resistance mechanism that couples to the cable 130/214/316 (Figures 1-3); paragraph 0040);
an arm mount (the locking plate 126/508; Figures 1 and 5) coupled to the tension generating device (via the cable 130/214/316 (Figures 1-3); paragraph 0040);
an arm (the arm 112/304/502; Figures 1-5) coupled to the tension generating device using the arm mount (the arm 112/304/502 is coupled to the resistance mechanism via the cable 130/214/316 and using the locking plate 126/508; Figures 1-5; paragraph 0040), wherein a proximal end (the proximal end 118; Figure 1; paragraph 0040) of the arm is coupled to the arm mount, wherein a distal end (the distal end 114; Figure 1; paragraph 0040) of the arm corresponds to a cable user origination point (the distal end 132 of the cable 130 is connected to the handle 134; Figure 1), wherein the arm mount permits the arm to pivot vertically (Figures 1-7), and wherein the exercise machine is in a compact form (as illustrated by the left arm in Figure 2; Figure 7) in the event that the arm is pivoted vertically until the arm is flush with the exercise machine (as illustrated by the left arm in Figure 2); and
a cable (the cable 130/214/316; Figures 1-3; paragraph 0040) coupled to the tension generating device via the arm.

Regarding claim 6, Dalebout further discloses wherein the arm mount permits locking (via the multiple locking openings 128/512 of the locking plate 126/508 and the pin 518; Figures 1 and 5; paragraphs 0040 and 0048).
Regarding claim 7, Dalebout further discloses wherein the locking is based at least in part on a pin (the pin 518; Figures 1 and 5; paragraphs 0040 and 0048).
Regarding claim 8, Dalebout further discloses wherein the arm is adapted to be stowed by pivoting the arm vertically (as illustrated by the left arm in Figure 2; Figure 7).
Regarding claim 9, Dalebout further discloses wherein the exercise machine is in a compact form in the event that the arm is pivoted vertically until the arm is flush with the exercise machine and the distal end of the arm is pointing towards the ground (as illustrated by the left arm in Figure 2; Figure 7).
Regarding claim 10, Dalebout further discloses wherein the exercise machine is adapted to be mounted on a wall (the exercise machine may be leaned up against a wall during storage; paragraph 0059).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dalebout (US 2017/0266481) in view of Rasmussen (US 2008/0051263).
Regarding claim 3, Dalebout discloses the invention as substantially claimed, see above, and further discloses wherein the arm mount permits the arm to pivot vertically at least in part using multiple locking openings and a pin (via the multiple locking openings 128/512 of the locking plate 126/508 and the pin 518; Figures 1 and 5; paragraphs 0040 and 0048).
However, Dalebout fails to disclose: wherein the arm mount permits the arm to pivot vertically at least in part using teeth.
Rasmussen teaches an analogous exercise machine (the functional training exercise assembly 100; Figures 1-8) wherein an arm mount (140; Figures 4 and 6-8) permits an arm (the left 132 together with 198 and 199; Figures 4, 6, and 8) to pivot vertically (Figures 1, 3, 4, 5, and 8) at least in part using teeth (152; Figure 4; paragraph 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arm mount and corresponding multiple locking openings and pin of Dalebout’s invention such that the .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalebout (US 2017/0266481) in view of Rasmussen (US 2008/0051263), and further in view of Strom (US 2014/0121071).
Regarding claim 4, Dalebout in view of Rasmussen teaches the invention as substantially claimed, see above, and further teaches that the teeth are slender, elongated, and respectively have a rounded distal end (Rasmussen: 152; Figure 4).
However, Dalebout in view of Rasmussen is silent as to: wherein the teeth are trapezoidal in shape.
Strom teaches an analogous exercise machine (Figures 1, 5, and 6) having teeth that are trapezoidal in shape (the teeth of 216/316 are trapezoidal in shape; Figures 5 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teeth of Dalebout’s invention modified in view of Rasmussen such that they are trapezoidal in shape, as taught by Strom, in order to reduce shear forces experienced across longitudinal axes of the teeth during use of the exercise machine for the advantage of reducing the risk of catastrophic failure of one or several of the teeth, and thus the ability to vertically pivot the arm, during use of the exercise machine.
Regarding claim 5, Dalebout in view of Rasmussen, and further in view of Strom, teaches the invention as substantially claimed, see above, and further teaches wherein the teeth are engaged using a compressed spring (Rasmussen: 137; Figure 4; paragraph 0038) and arm-based lever (Rasmussen: 154 together with 156; Figure 4; paragraph 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784